Bumpkin, J.
1. This ease is controlled in principle by that of Dodson Printers’ Supply Co. v. Harris, 114 Ga. 966 (2), 968-9. While generally the rules of practice in the superior court are made applicable to the city court of Washington, except as in the act establishing that court provided, yet as to cases returnable to the monthly term of such, court the practice in the superior court in regard to appearance days, the allowance of thirty days in which to open defaults, and the discretionary power to do so thereafter, is not applicable. The first term is the trial term; and the presiding judge is not vested with discretion to open a default and allow a plea to be filed at a later term. Acts 1905, p. 404, §§ 17, 18; Morgan v. Prior, 110 Ga. 791.
2. If there were any duty on the part of the judge to mark the case in default under this act, in the absence of anything appearing to the contrary, the presumption would be that he did so. Norman v. Great Western Tailoring Co., 121 Ga. 813.

Judgment affirmed.


All the Justices concur.